 1       JAMES L. DAY (WSBA #20474)                               HONORABLE WHITMAN L. HOLT
         BUSH KORNFELD LLP
         601 Union Street, Suite 5000
 2       Seattle, WA 98101
         Tel: (206) 521-3858
         Email: jday@bskd.com
 3
         SAMUEL R. MAIZEL (Admitted Pro Hac Vice)
 4       DENTONS US LLP
         601 South Figueroa Street, Suite 2500
         Los Angeles, California 90017-5704
 5       Tel: (213) 623-9300
         Fax: (213) 623-9924
         Email: samuel.maizel@dentons.com
 6
         SAM J. ALBERTS (WSBA #22255)
         DENTONS US LLP
 7       1900 K. Street, NW
         Washington, DC 20006
 8       Tel: (202) 496-7500
         Fax: (202) 496-7756
         Email: sam.alberts@dentons.com
 9
         Attorneys for the Chapter 11 Debtors and Debtors
         In Possession
10
                               UNITED STATES BANKRUPTCY COURT
11                             EASTERN DISTRICT OF WASHINGTON
                                              Chapter 11
12                                            Lead Case No. 19-01189-11
                                              Jointly Administered
         In re:
13                                            DEBTORS’ STATUS CONFERENCE
         ASTRIA HEALTH, et al.,               REPORT
14
                     Debtors and              HEARING:
                     Debtors in 1             Date/Time: December 18, 2019/11:00 a.m.
15                   Possession.              Location: U.S. Bankruptcy Court,
                                              402 E. Yakima Avenue, Second Floor Courtroom
                                              Yakima, WA
16                                            Telephone Conference: (877) 402-9757, Access Code:
                                              7036041
17
     1
      The Debtors, along with their case numbers, are as follows: Astria Health (19-
18   01189-11), Glacier Canyon, LLC (19-01193-11), Kitchen and Bath Furnishings,
     LLC (19-01194-11), Oxbow Summit, LLC (19-01195-11), SHS Holdco, LLC (19-
19   01196-11), SHC Medical Center - Toppenish (19-01190-11), SHC Medical Center -
     Yakima (19-01192-11), Sunnyside Community Hospital Association (19-01191-11),
     Sunnyside Community Hospital Home Medical Supply, LLC (19-01197-11),
20   Sunnyside Home Health (19-01198-11), Sunnyside Professional Services, LLC (19-
     01199-11), Yakima Home Care Holdings, LLC (19-01201-11), and Yakima HMA
     Home Health, LLC (19-01200-11).
21
     STATUS CONFERENCE                               1               DENTONS US LLP                B USH K ORNFELD L L P
                                                             601 South Figueroa Street, Suite 2500
     REPORT                                                                                                 LAW OFFICES
     1
                                                                 Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                   Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831     Filed 12/17/19       Entered 12/17/19
                                                                     Fax: (213) 14:13:56
                                                                                623-9924         Pg 1Telephone   (206) 292-2110
                                                                                                         of 6 (206)
                                                                                                      Facsimile       292-2104
 1           Astria Health and the above-referenced affiliated debtors (collectively, the

 2   “Debtors”), the debtors and debtors in possession in the above-captioned chapter 11

 3   bankruptcy cases (collectively, the “Chapter 11 Cases”), by and through the

 4   undersigned counsel, hereby file this report (the “Status Conference Report”), and in

 5   support thereof state as follows:

 6           Legal Proceedings

 7           1.       Debtor in Possession Financing

 8           On December 13, 2019, the Debtors filed a motion to obtain replacement

 9   Debtor in Possession financing [Docket No. 818] to replace its existing financing

10   from JMB Capital Partners Lending, LLC, by lending from a current secured creditor,

11   Lapis Advisers, LP. The hearing on this motion is scheduled for 11:00 a.m. Pacific

12   on December 18, 2019. Objections are required to be filed no later than 11:00 a.m.

13   Pacific on December 17, 2019. The existing Debtor in Possession financing matures

14   on December 31, 2019, and absent repayment by that date, on January 1, 2020, the

15   Debtors will be obligated to pay a Stated Maturity Date Fee of 8% of the outstanding

16   obligation (approximately $3,024,000). Although JMB Capital gave the Debtors a

17   proposal to extend its DIP financing, the terms presented by Lapis were significantly

18   more favorable to the Debtors.

19

20

21
     STATUS CONFERENCE                             2               DENTONS US LLP                B USH K ORNFELD L L P
                                                           601 South Figueroa Street, Suite 2500
     REPORT                                                                                               LAW OFFICES
     1
                                                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831   Filed 12/17/19       Entered 12/17/19
                                                                   Fax: (213) 14:13:56
                                                                              623-9924         Pg 2Telephone   (206) 292-2110
                                                                                                       of 6 (206)
                                                                                                    Facsimile       292-2104
 1           2.       Debtors’ Motion to Extend

 2           The Debtors have filed a motion to extend the time for the Debtors to assume

 3   or reject non-residential real property leases [Docket No. 791]. The deadline for

 4   objections to that motion is December 24, 2019.

 5           Refinancing or Alternative Transactions

 6           The Debtors’ investment bankers, Piper Jaffray & Co. (“Piper Jaffray”) have

 7   been sourcing and coordinating a refinancing or alternative transaction on behalf of

 8   the Debtors. Piper Jaffray developed marketing materials, including a “teaser” and

 9   a confidential information memorandum. Piper Jaffray also established an electronic

10   data room containing key information for parties to conduct in-depth due diligence

11   on the Debtors. To date, Piper Jaffray has sent the teaser to approximately twenty-

12   eight (28) potentially interested parties, eleven (11) of which requested entry into and

13   signed nondisclosure agreements and were granted access to the data room. The

14   Debtors also expect at least one bid proposal to acquire assets no later than December

15   18, 2019 on some or all of the Debtors’ hospitals. Additionally, one significant

16   nonprofit hospital chain has been doing due diligence and has requested and been

17   granted a short extension of time to submit its proposal. Piper Jaffray is currently

18   working with several entities exploring providing financing for a plan of

19   reorganization, and Debtors’ management has had meetings with those entities. Piper

20   Jaffray contacted approximately 132 financial institutions potentially interested in a

21
     STATUS CONFERENCE                             3               DENTONS US LLP                B USH K ORNFELD L L P
                                                           601 South Figueroa Street, Suite 2500
     REPORT                                                                                               LAW OFFICES
     1
                                                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831   Filed 12/17/19       Entered 12/17/19
                                                                   Fax: (213) 14:13:56
                                                                              623-9924         Pg 3Telephone   (206) 292-2110
                                                                                                       of 6 (206)
                                                                                                    Facsimile       292-2104
 1   refinancing transaction with the Debtors, with 60 expressing enough interest to sign

 2   nondisclosure agreements and request additional information.                               Parties in both

 3   processes have conducted due diligence including management presentations and

 4   calls and site visits.

 5           Business Operations

 6           The Debtors have historically funded operations at Astria Regional Medical

 7   Center (“ARMC”) with excess cash generated by other Debtors’ hospitals and

 8   clinics, primarily from Sunnyside, given the continual losses at ARMC. Postpetition,

 9   ARMC has been the largest and consistent drain on the Debtors’ DIP Financing funds

10   received from JMB, the existing DIP Lender. Postpetition, ARMC has not improved

11   operationally sufficiently to reach a break-even status, as it continues to require

12   significant cash infusions on a weekly basis. ARMC losses have increased as a result

13   of declining patient utilization (recently ARMC averaged only 30 to 35 patients on a

14   daily basis even though it has over 200 licensed beds), and combined with continued

15   revenue cycle issues, has required a disproportionate allocation of DIP funds used to

16   keep the hospital operating.

17           Moreover, in part because of anecdotal comments and opinions the Patient

18   Care Ombudsman (“PCO”) shared at the last public hearing, ARMC has experienced

19   an increased turnover of nursing staff in the last six to eight weeks, making continued

20   operations of a safe and effective hospital difficult. Notably, the issue the PCO

21
     STATUS CONFERENCE                             4               DENTONS US LLP                B USH K ORNFELD L L P
                                                           601 South Figueroa Street, Suite 2500
     REPORT                                                                                               LAW OFFICES
     1
                                                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831   Filed 12/17/19       Entered 12/17/19
                                                                   Fax: (213) 14:13:56
                                                                              623-9924         Pg 4Telephone   (206) 292-2110
                                                                                                       of 6 (206)
                                                                                                    Facsimile       292-2104
 1   referenced, without explicitly stating, was the absence of excess nurses.                                    Her

 2   corresponding concern, which was not fully articulated, was that then-currently

 3   employed nurses could leave, and without excess nurses, such departure could strain

 4   the Medical Center’s ability to care for patients. Unfortunately, those comments of

 5   potential future concerns actually increased uncertainty and, in the Debtors’ view,

 6   thereby influenced nurse turnover. Replacing employed nurses with temporary

 7   staffing nurses is not a long-term solution to ensure patient care remains at a high

 8   quality level, and is significantly more expensive. Thus, these uncontextualized

 9   comments have had a detrimental impact on ARMC.

10           In addition, other healthcare facilities in the Yakima Valley have increased

11   solicitation of ARMC’s nursing staff. This was done, in part, by some entities, by

12   that entities’ employees contacting nurses employed by ARMC, telling those nurses

13   that ARMC was closing (which was untrue) and encouraging those nurses to leave

14   ARMC to work for that facility.

15           Finally, on December 2, 2019, the Washington State Department of Health

16   (“DOH”) issued a ruling granting Virginia Mason Memorial Hospital a Certificate of

17   Need for an elective PCI program and denying the Debtors’ Sunnyside facility a

18   similar Certificate of Need. As is reflected in numerous pleadings filed with the

19   Court, ARMC has a Certificate of Need for elective PCI procedures, including heart

20   catheterization and other elective heart procedures. As such, ARMC was the only

21
     STATUS CONFERENCE                             5               DENTONS US LLP                B USH K ORNFELD L L P
                                                           601 South Figueroa Street, Suite 2500
     REPORT                                                                                               LAW OFFICES
     1
                                                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831   Filed 12/17/19       Entered 12/17/19
                                                                   Fax: (213) 14:13:56
                                                                              623-9924         Pg 5Telephone   (206) 292-2110
                                                                                                       of 6 (206)
                                                                                                    Facsimile       292-2104
 1   hospital in the City of Yakima allowed to perform elective heart procedures in

 2   Yakima. This market differentiator has been a driving force in the Debtors’ decision

 3   to fund losses at ARMC, as dedication to the community’s access to healthcare is

 4   paramount.

 5
         Dated: December 17, 2019                          DENTONS US LLP
 6                                                         SAMUEL R. MAIZEL
                                                           SAM J. ALBERTS
 7

 8                                                         By       /s/ Samuel R. Maizel
                                                                    SAMUEL R. MAIZEL
 9                                                         Attorneys for the Chapter 11 Debtors
                                                           and Debtors In Possession
10

11

12

13

14

15

16

17

18

19

20

21
     STATUS CONFERENCE                             6               DENTONS US LLP                B USH K ORNFELD L L P
                                                           601 South Figueroa Street, Suite 2500
     REPORT                                                                                               LAW OFFICES
     1
                                                               Los Angeles, CA 90017-5704           601 Union St., Suite 5000
                                                                 Phone: (213) 623-9300           Seattle, Washington 98101-2373
     US_Active\113844161\V-2
19-01189-WLH11          Doc 831   Filed 12/17/19       Entered 12/17/19
                                                                   Fax: (213) 14:13:56
                                                                              623-9924         Pg 6Telephone   (206) 292-2110
                                                                                                       of 6 (206)
                                                                                                    Facsimile       292-2104
